Opinion issued July 19, 2018




                                     In The

                               Court of Appeals
                                    For The

                        First District of Texas
                          ————————————
                               NO. 01-17-00532-CR
                         ———————————
                     EUFEMIO MORALES, Appellant
                                       V.
                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 27th District Court
                           Bell County, Texas
                       Trial Court Case No. 74453


                        MEMORANDUM OPINION

     A jury found appellant, Eufemio Morales, guilty of the felony offense of

murder. See TEX. PENAL CODE ANN. § 19.02(b) (West 2011). The trial court then
sentenced him to 50 years in prison. See id. § 12.32(a)(b) (West 2011). Appellant

timely filed a notice of appeal.1

      Appellant’s appointed counsel on appeal has filed a motion to withdraw, along

with a brief stating that the record presents no reversible error and the appeal is

without merit and is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967).

      Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. 386 U.S. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d
807, 812 (Tex. Crim. App. 1978). Counsel indicates that he has thoroughly reviewed

the record and is unable to advance any grounds of error that warrant reversal. See

Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell v. State, 193 S.W.3d 153, 155

(Tex. App.—Houston [1st Dist.] 2006, no pet.).

      Appellant filed a response to counsel’s Anders brief on February 26, 2018.

      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, there are no arguable grounds



1
      Pursuant to the Texas Supreme Court’s docket equalization powers, this appeal was
      transferred from the Third Court of Appeals to this Court on July 13, 2017. See
      TEX. GOV’T CODE ANN. § 73.001; Order Regarding Transfer of Cases From Courts
      of Appeals, Misc. Docket No. 17-9066 (Tex. June 20, 2017). We are unaware of
      any conflict between precedent of the Third Court of Appeals and that of this Court
      on any relevant issue. See TEX. R. APP. P. 41.3.
                                           2
for review, and the appeal is frivolous. See Anders, 386 U.S. at 744, 87 S. Ct. at

1400 (emphasizing that reviewing court—and not counsel—determines, after full

examination of proceedings, whether appeal is wholly frivolous); Garner v. State,

300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing court must determine

whether arguable grounds for review exist); Bledsoe v. State, 178 S.W.3d 824, 826–

27 (Tex. Crim. App. 2005) (same); Mitchell, 193 S.W.3d at 155 (reviewing court

determines whether arguable grounds exist by reviewing entire record). We note

that an appellant may challenge a holding that there are no arguable grounds for

appeal by filing a petition for discretionary review in the Texas Court of Criminal

Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.

      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw.2 Attorney Ken Mahaffey must immediately send appellant the required

notice and file a copy of the notice with the Clerk of this Court. See TEX. R. APP. P.

6.5(c). We dismiss any pending motions as moot.

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




2
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Ex Parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997).
                                           3